Perlin, C. J. The purpose of the award is to make a salary correction to make adjustments for creditable service increases which were due Mr. Jensen, but not given, upon his return from leave of absence on April 1, 1972. We find that claimant is entitled to back salary in the gross amount of $792.04, plus employer contributions of $63.33, for a total employee benefit of .$855.37, which should be disbursed by the Comptroller and credited as follows: To the Teachers’ Retirement System of the State of Illinois as follows: $63.33 Employee’s contribution to Teachers’ Retirement System of the State of Illinois. $ Employee’s contribution to F.I.C.A. $63.33 State’s contribution to Teachers’ Retirement System of the State of Illinois. . $ State’s contribution to F.I.C.A. The Court takes notice of the fact, that educators do not participate in the Social Security program, and are, therefore, not subject to the usual F.I.C.A. deductions. To the Illinois State Treasurer to be remitted to the Internal Revenue Service: $ 147.64 as claimant’s Federal Income Tax withholding for current taxable year. To the Illinois Department of Revenue, Income Tax Division: $ 18.69 as claimant’s Illinois Income Tax withholding for current taxable year. To the claimant: $ 562.38 as claimant’s net salary, after all of the above contributions and withholdings have been deducted from the above total employee benefit. It Is, Therefore, Ordered that claimant be, and is hereby awarded, the total employee benefit of $855.37, to be disbursed and credited in accordance with our above finding.